Laughlin, J. (concurring):
I am for reversal and a new trial. I think the action is not for breach of contract but on the covenants contained in the lease, and, therefore, the damages are regulated hy its provisions. The plaintiff should have been permitted to recover for loss of rentals to the time of the trial of the action ; that is, the difference between the rent reserved and the net rent received after deducting expenses necessary to reduce damages and put the premises in a rentable condition. This would be consistent both with the complaint and with the bill of particulars.